Interim Decision #2520

MATTER OF DA SILVA

In Visa Petition Proceedings
A-20809233
Decided by Board August 23, 1976
(1) Petitioner and beneficiary were natives of Portugal and residents of New York. Since
they were related as uncle and niece they could not validly marry in New York because
New York law (Domestic Relations Law, § 5, subd. 3 (MclUnney's, 1964), provides that
marriages contracted between uncle and niece are incestuous and void. Petitioner and
beneficiary contracted a marriage in the State of Georgia where marriages between
uncle and niece are valid (Ga. Code Ann. § 53-105).
(2) While New York law declares marriages between uncle and niece to be incestuous and
void if solemrized within New York, the New York statute does not expressly regulate
a marriage sclemnized in annther state where it is legal.
(3) Since the marriage was legally contracted in Georgia and is thus not regulated by New
York law nor violative of New York public policy, the marriage will be recognized as
valid in New York and is valid for immigration purposes.
ON BEHALF OP PETITIONER:

Francisco R. Garcia, Esquire
225 Broadway
New York, N. Y. 10007

The lawful permanent resident petitioner applied for preference
status for the beneficiary as his spouse under section 203(a)(2) of the
Immigration and Nationality Act. In a decision dated May 27, 1976, the
district director denied the petition on the ground that the petitioner
and the beneficiary were not lawfully married under the laws of the
State of tiler residence, New York. The petitioner's appeal will be
sustained and the record remanded to the district director.
Both the petitioner and the beneficiary are natives and citizens of
Portugal with their home address in Rocky Point, New York. The
petitioner was admitted as a lawful permanent resident on January 12,
1964. On August 13, 1975, the parties were married at Augusta, Georgia. .1
In an interview conducted by the Service on May 13, 1976, the parties
' It appears that the parties had previously attempted to marry in Montreal, Canada in
August 1973. This marriage was prior to the beneficiary's lawful divorce from her first
husband which was ultimately secured in Nevada on July 2, 1975.

778

Interim Decision #2520
stated that they were related as uncle and niece and that because of
their relationship they could not marry in the State of New York. They
consulted a lawyer to ascertain whether they could legally marry
elsewhere in the United States and were :directed to the State of
Georgia. 2 The petitioner stated that he and his wife departed New York
for Georgia solely to marry because Georgia would recognize a marriage
between an uncle and a niece, and that they had always intended to
return to New York to live.
The legal validity of a marriage is generally determined by the law of
the place of the celebration. Loughran v. Loughran, 292 U.S. 216
(1934); Matter of Levine, 13 L & N. Dec. 244 (BIA 1969); Matter of
4 L & N. Dec. 610 (A.G. 1952). There are, however, exceptions to this
general rule. Thus, a marriage complying with all the requirements of
the State of celebration might nevertheless be deemed invalid if it is
invalid under the laws of a State where one of the parties is domiciled at
the time of the marriage and where both intend to make their home
afterward, or if it violates a strong public policy of the State of domicile.
See Matter of Zappia, 12 I. & N. Dec. 439 (BIA 1967).
Citing Matter of Zappia, supra, the district director found that the
marriage was contracted in Georgia solely to evade statutory prohibitions in New York and that, therefore, the marriage was not valid for
the purpose of conferring immediate relative status on the beneficiary.
The applicable New York statute, Domestic Relations Law, §5, subd.
3 (Mcrinney's 1964), provides, in part:
§ 5. Incestuous and void marriages
A marriage is incestuous and void whether the relatives are legitimate or illegitimate
between either:
-••
3. An uncle and niece or an aunt and nephew.
If a marriage prohibited by the foregoing provisions

of this section be solemnized it

shall be void . . . .

Counsel for the petitioner contends that while subdivision 3 of section
5 does indeed prohibit marriage between an uncle and niece, such is

applicable only to a marriage performed within the State of New York.
The principal ease relied upon by counsel is In re Estate of May, 305
N.Y. 486, 107 N.Y.S.2d 170 (1953). There, the New York Court of
Appeals held valid a marriaga between an uncle and niece of the Jewish
faith, both residents of New York, celebrated in Rhode Island where
such a marriage was legal. The court stated:
We regard the law as settled that, subject to two exceptions . . . , and in the absence
of a statute expressly regulating within the domiciliary State marriages soleintilycl•

2

Under Ga. Code Ann. §53-105, a marriage between an uncle and niece is valid.

779

Interim Decision #2520
abroad, the legality of a marriage between persons sui juris is to be determined by the
law of the place where it is celebrated. 305 N.Y. at 490. 3

In interpreting subdivision 3 of section 5, the court noted that, although
the statute declares a marriage between' an uncle and niece to be
incestuous and void, the statute by its express terms did not regulate a
marriage solemnized in another State where it was legal. 305 N.Y. at
491. While it is true that the marriage in May involved an uncle and
niece of the Jewish faith, the New York courts have not so limited the
decision, and we are of the opinion that its reasoning applies equally
well to the present case. See Inc re Estate of Suffer, 39 A.D.2d 691, 241

N.Y.S.2d 681 •(1963); Campion v. Campione, 201 Misc.' 590, 107
N.Y. S.2d 170 (1951); 1933 Op. N.Y. A.G. 83. Matter of Zappia, supra,
relied upon IT the district director, may be distinguished on the ground
that -there the statute in question expressly declared incestuous a marriage between residents of Wisconsin contracted in another State for the
purpose of evading statutory prohibitions.
',It appears that an out-of-state marriage entered into by an uncle and
niece who are residents of the State of New York does not violate the
public policy of that State, and will be recognized as valid in New York.
We therefore disagree with the district director's interpretation of the

applicable New York law.
The appeal will be sustained and the record will be remanded in order
that the district director may determine if the marriage between the
petitioner and the beneficiary is bona Me. See Matter of Phillis, 15 I. &
N. Dee. 385 1976).
ORDER: The appeal is sustained and the record is remanded to the
district clirec;or for further proceedings consistent with the above opinion.

3 The court ncted that the two exceptions—cases within the prohibition of positive law;
and eases involving polygamy Or incest in a degree regarded generally as within the
prohibition of natural law—were not applicable. 305 N.Y. at 492-93.

780

